31 So. 3d 296 (2010)
Abel GONZALEZ, Petitioner,
v.
UNITED AUTOMOBILE INSURANCE COMPANY, Respondent.
No. 3D10-686.
District Court of Appeal of Florida, Third District.
March 31, 2010.
Lopez & Best and Virginia M. Best, for petitioner.
Thomas L. Hunker, Miami, for respondent.
Before COPE, SUAREZ and SALTER, JJ.
PER CURIAM.
This is a petition for second-tier certiorari in a case involving a claim for Personal Injury Protection (PIP) benefits. The petition is denied on authority of United Automobile Ins. Co. v. Santa Fe Medical Center, 21 So. 3d 60 (Fla. 3d DCA 2009), petition for review pending, No. SC09-2100, proceedings stayed (Fla. Jan. 5, 2010).
Petition denied.